 
NEITHER THIS NOTE NOR ANY SECURITIES WHICH MAY BE ISSUED UPON CONVERSION HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED
OR OTHERWISE QUALIFIED UNDER ANY STATE OR OTHER SECURITIES LAW.  NEITHER THIS
NOTE NOR ANY SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION OR OTHER
QUALIFICATION UNDER ANY APPLICABLE STATE OR OTHER SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER
QUALIFICATION IS NOT REQUIRED.
 
CONVERTIBLE PROMISSORY NOTE
 
$666,667
December 10, 2008

 
FOR VALUE RECEIVED, Sports Supplement Acquisition Group, Inc., a Delaware
corporation (the “COMPANY”), hereby unconditionally promises to pay to the order
of PROVIANT TECHNOLOGIES, INC., a corporation organized under the laws of the
State of Illinois (“LENDER”), at 309 W. Hensley Rd., Champaign, Illinois 61826
or such other address given to the Company by Lender, the principal sum of Six
Hundred Sixty-Six Thousand Six Hundred and Sixty-Seven ($666,667) Dollars, in
lawful money of the United States of America, together with interest (calculated
on the basis of a 360-day year) on the unpaid principal balance from day-to-day
remaining, computed until maturity at the rate per annum which shall from
day-to-day be equal to the Applicable Rate.
 
1.     DEFINITIONS. When used in this Note, the following terms shall have the
respective meanings specified herein or in the section referred to:
 
“APPLICABLE RATE” means seven percent (7%) per annum, except as otherwise
provided in SECTION 4.
 
“BUSINESS DAY” means any day other than a Saturday, Sunday, or other day on
which a bank is authorized to be closed under the laws of Illinois.
 
 “COMMON STOCK” means the Common Stock, par value $0.001 per share, of the
Company.
 
“COMPANY” means Sports Supplement Acquisition Group, Inc.
 
“CONVERSION PRICE” means the Current Market Price less 25%, except as otherwise
adjusted pursuant to SECTION 8(e).

 
1

--------------------------------------------------------------------------------

 

“CURRENT MARKET PRICE” means, when used with respect to any security as of any
date, the volume weighted average trading price during the ninety (90) Trading
Days determined by the last sale price, regular way, or, in case no such sale
takes place on such date, the closing bid price, regular way, of such security
in either case as reported on the Nasdaq Global Market, or, if such security is
not listed or admitted to trading on the Nasdaq Global Market, as reported on
the Nasdaq SmallCap Market, or if such security is not listed or admitted to
trading on any national or international securities exchange or the Nasdaq
Global Market or the Nasdaq SmallCap Market, the average of the high bid and low
asked prices of such security in the over-the-counter market as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System or
such other system then in use or, if such security is not quoted by any such
organization, the average of the closing bid and asked prices of such security
furnished by an New York Stock Exchange member firm selected by the Company. If
such security is not quoted by any such organization and no such New York Stock
Exchange member firm is able to provide such prices, then the Current Market
Price of such security shall be the fair market value thereof as determined in
good faith by the Board of Directors of the Company without any discount for
lack of marketability or minority interest.
 
“DEFAULT CONVERSION PRICE” means the Current Market Price less 35%, except as
otherwise set forth in any Other Note with a maturity date prior to the Maturity
Date and/or as adjusted pursuant to SECTION 8(e).
 
“EVENT OF DEFAULT” is defined in SECTION 4 hereof.
 
“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
 
 “INTEREST PAYMENT DATE” means (a) each January 1, April 1, July 1 and October 1
of each calendar year during the term of this Note, and (b) the Maturity Date.
 
 “LOAN DOCUMENTS” means this Note, the Other Notes and all other documents
evidencing Obligation.
 
“MATURITY DATE” means December 10, 2011.
 
 “NOTE” refers to this Convertible Promissory Note.
 
“OBLIGATION” shall mean all indebtedness, liabilities, and obligations, of the
Company arising under this Note, the Other Notes and any other Loan Documents.
 
“OTHER NOTES” shall mean any Convertible Promissory Note, other than this Note,
issued by the Company to Lender.
 
“PERSON” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, charitable
foundation, unincorporated organization, government or any agency or political
subdivision thereof, or any other entity.
 
 “SEC” means the Securities and Exchange Commission and any successor thereof.
 
“TRADING DAY” means each Monday, Tuesday, Wednesday, Thursday, and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.

 
2

--------------------------------------------------------------------------------

 
 
2.     PAYMENT.
 
(a)   INTEREST AND PRINCIPAL PAYMENTS. The unpaid principal of, and interest on,
this Note shall be due and payable as follows:
 
(i)    Interest, computed in accordance with the terms hereof, shall be due and
payable quarterly as it accrues on each Interest Payment Date, commencing on
April 1, 2009; and
 
(ii)   the unpaid principal of, and interest on, this Note shall be finally due
and payable on the Maturity Date.
 
(b)   VOLUNTARY PREPAYMENT. The Company reserves the right, upon fifteen (15)
Business Days' prior written notice to Lender, which notice shall set forth the
Current Market Price and all supporting calculations thereof, to prepay the
outstanding principal balance of this Note, in whole or in part, at any time and
from time to time. All prepayments shall be made together with payment of
interest accrued on the amount of principal being prepaid through the date of
such prepayment.
 
(c)   PAYMENTS GENERALLY. Except as otherwise provided herein, all payments of
principal of and interest on this Note shall be made by the Company to Lender by
fedwire or other immediately available funds. Should the principal of, or any
installment of the principal of or interest on, this Note become due and payable
on any day other than a Business Day, the maturity thereof shall be extended to
the next succeeding Business Day, and interest shall be payable with respect to
such extension. Payments made to Lender by the Company hereunder shall be
applied first to accrued interest and then to principal.
 
3.     WAIVER. The Company waives presentment, demand, protest, notice of
protest and non-payment, or other notice of default, notice of acceleration and
intention to accelerate, or other notice of any kind, and agrees that its
liability under this Note shall not be affected by any renewal or extension in
the time of payment hereof, or in any indulgences, or by any release or change
in any security for the payment of this Note, and hereby consents to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, indulgences, releases, or changes.

 
3

--------------------------------------------------------------------------------

 

4.     EVENTS OF DEFAULT AND REMEDIES. An “EVENT OF DEFAULT” shall exist
hereunder if any one or more of the following events shall occur and be
continuing: (a) the Company shall fail to pay when due any principal of, or
interest upon, this Note or the Obligation and such failure shall continue for
five (5) Business Days after such payment became due; or (b) the Company shall
fail to perform any of the covenants or agreements contained herein or in any
other Loan Document and such failure shall continue unremedied for thirty (30)
days after written notice thereof; or (c) any representation or warranty made by
the Company to Lender herein or in any other Loan Document shall prove to be
untrue or inaccurate in any material respect; or (d) an event of default shall
occur with respect to any Other Note pursuant to its terms; or (e) the Company
shall (1) apply for or consent to the appointment of a receiver, trustee,
intervener, custodian, or liquidator of itself or of all or a substantial part
of its assets, (2) be adjudicated bankrupt or insolvent or file a voluntary
petition for bankruptcy or admit in writing that it is unable to pay its debts
as they become due, (3) make a general assignment for the benefit of creditors,
(4) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy or insolvency laws, or (5) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding, or take corporate action for the purpose of effecting any
of the foregoing; or (f) an order, judgment, or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of the Company appointing a receiver, trustee,
intervener, or liquidator of the Company, or of all or substantially all of its
assets, and such order, judgment, or decree shall continue unstayed and in
effect for a period of thirty (30) days; or (g) the dissolution or liquidation
of the Company; or (h) the Company shall default in the payment of any
indebtedness of such Company in excess of $250,000 individually or in the
aggregate or default shall occur in respect of any note or credit agreement
relating to any such indebtedness and such default shall continue for more than
the period of grace, if any, specified therein; or (i) any final judgment(s) for
the payment of money in excess of the sum of $250,000 individually or in the
aggregate shall be rendered against the Company and such judgment(s) shall not
be satisfied or discharged at least ten (10) days prior to the date on which any
of the Company's assets could be lawfully sold to satisfy such judgment(s).
 
Upon the occurrence of any Event of Default hereunder, then the holder hereof
may, at its option, (i) (A) declare the entire unpaid principal balance and
accrued interest upon the Obligation to be immediately due and payable and such
unpaid principal balance and accrued interest upon the Obligation shall accrue
interest thereafter at the rate of twelve percent (12%) per annum, and (B)
pursue and enforce any of Lender's rights and remedies available pursuant to
this Note, the Other Notes, or any applicable law or agreement; provided,
however, in the case of any Event of Default specified in PARAGRAPH (e) or (f)
of this SECTION 4 with respect to the Company, without any notice to the Company
or any other act by Lender, the principal balance and interest accrued on this
Note shall become immediately due and payable and such unpaid principal balance
and accrued interest upon the Obligation shall accrue interest thereafter at the
rate of twelve percent (12%) per annum; or (ii) exercise its conversion rights
arising upon an Event of Default set forth in SECTION 8.
 
     In addition, upon an Event of Default, Lender shall have the right to
nominate one additional director to the Board of Directors of the Company
pursuant to that certain Voting Agreement of even date herewith by and between
the Company and Lender.

 
5.     REPRESENTATIONS AND COVENANTS.
 
(a)   REPRESENTATIONS. The Company represents and warrants to Lender that:
 
(i)    The Company is duly organized and in good standing under the laws of the
state of its incorporation, formation, or organization;

 
4

--------------------------------------------------------------------------------

 
 
(ii)   The Company has full power and authority to enter into this Note and the
other Loan Documents, to execute and deliver the Loan Documents, and to incur
the obligations provided for in the Loan Documents, all of which has been duly
authorized by all necessary action.
 
(iii)  the Loan Documents are the legal and binding obligations of the Company,
enforceable in accordance with their respective terms;
 
(iv)  neither the execution and delivery of this Note and the other Loan
Documents, nor consummation of any of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will contravene or conflict with any provision of law, statute, or regulation to
which the Company is subject or any judgment, license, order, or permit
applicable to the Company or any indenture, mortgage, deed of trust, or other
instrument to which the Company may be subject; no consent, approval,
authorization, or order of any court, governmental authority, or third party is
required in connection with the execution, delivery, and performance by the
Company of this Note or any of the other Loan Documents or to consummate the
transactions contemplated herein or therein.
 
(b)   AFFIRMATIVE COVENANTS. Until payment in full of the Obligation, the
Company agrees and covenants that the Company shall:
 
(i)    conduct its business in an orderly and efficient manner consistent with
good business practices and in accordance with all valid regulations, laws, and
orders of any governmental authority and will act in accordance with customary
industry standards in maintaining and operating its assets, properties, and
investments;
 
(ii)   maintain complete and accurate books and records of its transactions in
accordance with generally accepted accounting principles, and, if an Event of
Default exists, will give Lender access during business hours to all books,
records and documents of the Company and permit Lender to make and take away
copies thereof, provided the Lender signs a confidentiality agreement;
 
(iii)  upon the registration of the Company’s shares of Common Stock under the
Exchange Act, furnish to Lender (i) unless the  following are filed with the SEC
through EDGAR and are  available to the public  through  EDGAR,  within two (2)
Business Days after the filing thereof with the SEC, a copy of Company’s Annual
Reports on Form 10-K, its Quarterly  Reports on Form 10-Q, any Current  Reports
on Form 8-K and any  registration  statements  (other than on Form S-8) or
amendments  filed pursuant to the Securities Act of 1933, as amended;  (ii) on
the same day as the release  thereof,  facsimile or email copies of all press
releases  issued by Company;  and (iii) copies of any notices and other
information made available or given to the stockholders of Company generally,
contemporaneously with the making available or giving thereof to the
stockholders;
 
(iv)  furnish to Lender, immediately upon becoming aware of the existence of any
condition or event constituting an Event of Default or event which, with the
lapse of time and/or giving of notice would constitute an Event of Default,
written notice specifying the nature and period of existence thereof and any
action which the Company is taking or proposes to take with respect thereto;

 
5

--------------------------------------------------------------------------------

 
 
(v)   promptly notify Lender of: (A) any material adverse change in its
financial condition or business; (B) any default under any material agreement,
contract, or other instrument to which the Company is a party or by which any of
its properties are bound, or any acceleration of any maturity of any
indebtedness owing by the Company; (C) any material adverse claim against or
affecting the Company or any of its properties; and (D) any litigation, or any
claim or controversy which might become the subject of litigation, against the
Company or affecting the Company's property, if such litigation or potential
litigation might, in the event of an unfavorable outcome, have a material
adverse effect on the Company's financial condition or business or might cause
an Event of Default;
 
(vi)  promptly furnish to Lender, at Lender's reasonable request, such
additional financial or other information concerning assets, liabilities,
operations, and transactions of the Company as Lender may from time to time
reasonably request, subject to restrictions imposed by state and federal
securities laws;
 
(vii) promptly pay all lawful claims, whether for labor, materials, or
otherwise, which might or could, if unpaid, become a lien or charge on any
property or assets of the Company, unless and to the extent only that the same
are being contested in good faith by appropriate proceedings and reserves have
been established therefor;
 
(viii) maintain on its properties insurance of responsible and reputable
companies in such amounts and covering such risks as is prudent and is usually
carried by companies engaged in businesses similar to that of the Company; the
Company shall furnish Lender, on request, with certified copies of insurance
policies or other appropriate evidence of compliance with the foregoing
covenant;
 
(ix)  comply with all applicable legal requirements of any governmental
authority;
 
(x)   preserve and maintain all licenses, privileges, franchises, certificates,
and the like necessary for the operation of its business; and
 
(xi)  pay and discharge all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits, or upon any property
belonging to it, before such amounts become delinquent.
 
 (c)  NEGATIVE COVENANTS. Until payment in full of the Obligation, the Company
covenants that the Company shall not without the prior written consent of
Lender, in its sole and absolute discretion, (A) sell all or substantially all
the Company's assets, or (B) pay any dividends on any of its outstanding capital
stock, or purchase, redeem, or repurchase any of its capital stock.

 
6

--------------------------------------------------------------------------------

 
 
(d)   REPRESENTATIONS. The Lender represents and warrants to the Company that:
 
(i) it is an “accredited investor” as defined under the Securities Act, and the
SEC’s Regulation D promulgated thereunder and agrees not to engage in hedging
transactions unless in compliance with the Securities Act;
 
(ii) it has carefully considered the resulting answers and all other information
available to the undersigned with respect to the Company;
 
(iii) it has relied solely upon the investigations of the Company made by or on
behalf of the Lender in evaluating the suitability of an investment in the
Company, and the Lender recognizes that an investment in the Company involves a
high degree of risk;
 
(iv) it has been advised that there is not currently a market for the shares of
Common Stock and it may be difficult to readily liquidate this investment;
 
(v) it understands that no securities administrator of any state has made any
finding or determination relating to the fairness of this investment and that no
securities administrator of any state has recommended or endorsed, or will
recommend or endorse, the Note or the underlying equity of the Company into
which the Note may be converted;


(vi) it will not attempt to sell, transfer, assign, pledge or otherwise dispose
of all or any portion of the Note or Common Stock issuable upon conversion
thereof unless it is registered under the Securities Act or unless in the
opinion of counsel satisfactory to the Company an exemption from such
registration is available; and


(vii) it has received no general solicitation or general advertising (including
communications published in any newspaper, magazine or other broadcast) and that
no public solicitation or advertisement with respect to the offering of the Note
or Common Stock has been made to it.


6.     NO WAIVER. No waiver by Lender of any of its rights or remedies hereunder
or under any other document evidencing or securing this Note or otherwise, shall
be considered a waiver of any other subsequent right or remedy of Lender; no
delay or omission in the exercise or enforcement by Lender of any rights or
remedies shall ever be construed as a waiver of any right or remedy of Lender;
and no exercise or enforcement of any such rights or remedies shall ever be held
to exhaust any right or remedy of Lender.

 
7

--------------------------------------------------------------------------------

 

7.     USURY LAWS. Regardless of any provision contained in this Note, Lender
shall never be deemed to have contracted for or be entitled to receive, collect,
or apply as interest on this Note (whether termed interest herein or deemed to
be interest by judicial determination or operation of law) any amount in excess
of the maximum rate which may lawfully be charged (the “Maximum Rate”), in the
event that Lender ever receives, collects, or applies as interest any such
excess, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance of this Note, and, if the principal
balance of this Note is paid in full, then any remaining excess shall forthwith
be paid to the Company. In determining whether or not the interest paid or
payable under any specific contingency exceeds the highest Maximum Rate, the
Company and Lender shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (b) exclude voluntary prepayments and the effect thereof, and
(c) spread the total amount of interest throughout the entire contemplated term
of this Note so that the interest rate is uniform throughout such term;
provided, that if this Note is paid and performed in full prior to the end of
the full contemplated term hereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, if any, then Lender or any
holder hereof shall refund to the Company the amount of such excess, or credit
the amount of such excess against the aggregate unpaid principal balance of all
advances made by the Lender or any holder hereof under this Note at the time in
question.
 
8.     CONVERSION RIGHTS.
 
(a)   CONVERSION PRIVILEGE GENERALLY. During the period of time commencing on
the date hereof and continuing until the payment in full of this Note absent an
Event of Default, Lender, at its option may convert all or any portion of
outstanding principal balance of this Note into the number of Shares of Common
Stock obtained by dividing (i) the unpaid principal amount of, and interest
through the date of conversion on, this Note to be converted, by (ii) the
Conversion Price.
 
(b)   CONVERSION PRIVILEGE UPON EVENT OF DEFAULT.  Upon the occurrence of an
Event of Default, Lender, at its option may convert all or any portion of
outstanding principal balance of and accrued interest upon this Note and the
Other Notes into the number of Shares of Common Stock obtained by dividing (i)
the unpaid principal amount of, and interest through the date of conversion on,
this Note and the Other Notes to be converted, by (ii) the Default Conversion
Price.
 
(c)   CONVERSION PROCEDURE. To convert this Note pursuant to this SECTION 8,
Lender must
 
(i) complete and sign a “Form of Election to Convert” attached hereto as Exhibit
A;
 
(ii) pay any transfer or similar tax if required by SECTION 8(f); and
 
(iii) if the conversion is of the entire unpaid principal of and accrued
interest upon this Note, then surrender this Note to the Company. As promptly as
practicable after delivery of an Election to Convert in accordance with this
SECTION 8(c), the Company shall issue and deliver to Lender a certificate or
certificates for the full number of whole shares of Common Stock.
 
(d)   CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES. No fractional shares of Common
Stock, scrip representing fractional shares of Common Stock, or Warrants for
fractional shares of Common Stock shall be issued upon conversion of the
principal of, or interest on, this Note. If any fractional share of Common Stock
would be issuable upon the conversion of any portion of this Note, the Company
shall pay a cash adjustment therefor in respect of such fractional share equal
to the product of (i) the percentage representing such fractional share
multiplied by (ii) the applicable Conversion Price or Default Conversion Price,
as the case may be.

 
8

--------------------------------------------------------------------------------

 
 
(e)   EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER, OR SALE. In the event
of (i) any reclassification (including, without limitation, a reclassification
effected by means of an exchange or tender offer by the Company) but excluding a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), (ii) any
consolidation, merger or combination of the Company with another corporation as
a result of which holders of Common Stock shall be entitled to receive
securities or other property (including cash) with respect to or in exchange for
Common Stock or (iii) any sale or conveyance of the property of the Company as,
or substantially as, an entirety to any other corporation as a result of which
holders of Common Stock shall be entitled to receive securities or other
property (including cash) with respect to or in exchange for Common Stock, then
the Company or the successor or purchasing corporation, as the case may be,
shall enter into an Amended and Restated Note providing that this Note shall be
convertible into the kind and amount of securities or other property (including
cash) receivable upon such reclassification, change, consolidation, merger,
combination, sale or conveyance which Lender would have received if this Note
had been converted immediately prior to such reclassification, change,
consolidation, merger, combination, sale or conveyance. Such Amended and
Restated Note shall provide for adjustments which shall be as nearly equivalent
as may be practicable to the adjustments provided for in this SECTION 8.
Whenever an Amended and Restated Note is entered into as provided herein, the
Company shall promptly provide Lender with an Officer's Certificate setting
forth a brief statement of the facts requiring such Amended and Restated Note.
The provisions of this SECTION 8 shall similarly apply to all successive events
of the type described in this SECTION 8.
 
(f)    TAXES ON SHARES ISSUED. The issuance of a certificate or certificates on
conversion of this Note shall be made without charge to the Lender for any tax
or charge with respect to the issuance thereof. The Company shall not, however,
be required to pay any tax or charge which may be payable with respect to any
transfer involved in the issuance and delivery of a certificate or certificates
in any name other than that of Lender, and the Company shall not be required to
issue or deliver any such certificate or certificates unless and until the
Person or Persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or charge or shall have established to the satisfaction
of the Company that such tax or charge has been paid.
 
(g)   RESERVATION OF SHARES; SHARES TO BE FULLY PAID; COMPLIANCE WITH GOVERNMENT
REQUIREMENTS. The Company shall reserve, out of its authorized but unissued
Common Stock or its Common Stock held in treasury, sufficient shares of Common
Stock to provide for the conversion of all of this Note.

 
9

--------------------------------------------------------------------------------

 

Before taking any action which would cause an adjustment reducing the Conversion
Price or the Default Conversion Price, as the case may be, below the then par
value, if any, of the Common Stock issuable upon conversion of this Note, the
Company will take all corporate action which may, in the opinion of its counsel,
be necessary in order that the Company may validly and legally issue Common
Stock at such adjusted Conversion Price or Default Conversion Price, as the case
may be. The Company covenants that all Common Stock which may be issued upon
conversion of this Note will, upon issuance, be duly authorized, validly issued,
fully paid and nonassessable and free from all taxes, liens and charges with
respect to the issuance and delivery thereof. The Company covenants that if any
Common Stock issued or delivered upon conversion of this Note hereunder requires
registration with or approval of any governmental authority under any applicable
federal or state law (excluding federal or state securities laws) before such
Common Stock may be lawfully issued, the Company will in good faith and as
expeditiously as possible endeavor to secure such registration or approval, as
the case may be.
 
(h)   NOTICE TO LENDER PRIOR TO CERTAIN ACTIONS. In the event that:
 
(i)    the Company shall declare or authorize any event which could result in an
adjustment in the Conversion Price or the Default Conversion Price, as the case
may be, under SECTION 8(e) or require the execution of an Amended and Restated
Note; or
 
(ii)   the Company shall authorize the combination, consolidation or merger of
the Company for which approval of any stockholders of the Company is required,
the sale or transfer of all or substantially all of the assets of the Company or
the voluntary or involuntary dissolution, liquidation or winding-up of the
Company in whole or in part; then, in each such case, the Company shall give or
cause to be given to Lender, as promptly as possible but in any event at least
seven (7) Business Days prior to the applicable date hereinafter specified, a
notice stating the date on which a record is to be taken for the purpose of
determining the holders of outstanding Common Stock entitled to participate in
such event, the date on which such event is expected to become effective or
occur and the date on which it is expected that holders of outstanding Common
Stock of record shall be entitled to surrender their shares, or receive any
items, in connection with such event. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event.
 
 9.    NOTICE. Whenever this Note requires or permits any notice, approval,
request, or demand from one party to another, the notice, approval, request, or
demand must be in writing and shall be deemed to have been given when personally
served or when deposited in the United States mails, registered or certified,
return receipt requested, addressed to the party to be notified at the following
address (or at such other address as may have been designated by written
notice):

 
10

--------------------------------------------------------------------------------


 

 
Lender:
To the address in the first paragraph hereof
       
The Company:
Sports Supplement Acquisition Group, Inc.
2348 Lucerne Road, Suite 172
Mount-Royal, QC H3R 2J8
Attention: James Klein

 
10.   AMENDMENT. This Note may be amended or modified only by written instrument
duly executed by the Company and Lender.
 
11.   COSTS. If this Note is placed in the hands of an attorney for collection,
or if it is collected through any legal proceeding at law or in equity, or in
bankruptcy, receivership, or other court proceedings, then the Company agrees to
pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys' fees, including all costs of appeal.
 
12.   SUCCESSORS AND ASSIGNS. This Note shall inure to the benefit of Lender and
its successors and assigns; provided, however, Lender may not (without the prior
written consent of the Company, such consent not to be unreasonably withheld or
delayed and such consent not to be required if an Event of Default exists)
assign or negotiate this Note to any Person.
 
13.   GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED,
AND APPLIED IN ACCORDANCE WITH THE LAWS OF ILLINIOS.
 
14.   FINAL AGREEMENT. THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS BETWEEN THE PARTIES (OTHER THAN SUBSEQUENT WRITTEN
AMENDMENTS). THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Page Follows]
 
11

--------------------------------------------------------------------------------


 

 
SPORTS SUPPLEMENT ACQUISITION GROUP, INC.:
     
a Delaware corporation
     
By: /s/ James Klein
     
Name: James Klein
     
Title: Chief Executive Officer

 

 
PROVIANT TECHNOLOGIES, INC.:
     
An Illinois Corporation
     
By: /s/ Ramlakhan Boodram
     
Name:   Ramlakhan Boodram
     
Title:   President


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF ELECTION TO CONVERT


(To be executed by Lender upon conversion of the Note)
 
TO:     SPORTS SUPPLEMENT ACQUISITION GROUP, INC.
 
The undersigned, holder of that certain Convertible Note in the original
Principal Amount of $666,667, dated as of December 10, 2008 (the “Note”), issued
by Sports Supplement Acquisition Group, Inc. (the “Company”), hereby exercises
his/her/its right to convert unpaid principal of, and accrued interest upon, the
Note, equal to $_______________, into Common Stock of the Company pursuant to
the terms of the Note.
 
Please issue the Common Stock, as applicable, as follows:
 

 
Print or Type Name
   
Social Security or Other Identifying Number
   
Street Address
   
City
State
Zip Code



and deliver it to the above address, unless a different address is indicated
below.


The undersigned hereby warrants and represents that it is (A) an “accredited
investor” as defined under the Securities Act, and the SEC’s Regulation D
promulgated thereunder; or (B) not a U.S. person (as defined in Rule 902(o) of
the Securities Act of 1933, as amended (the “Securities Act”)), is not acquiring
the shares of Common Stock purchased hereunder for the account or benefit of any
U.S. person, will resell the shares of Common Stock purchased hereunder, and the
Shares of Common Stock of Common Stock issuable upon conversion of such shares
of Common Stock, only in accordance with (1) the provisions of Regulation S
promulgated under the Securities Act (“Regulation S”), (2) pursuant to an
effective registration statement under the Securities Act, or (3) pursuant to an
available exemption from registration under the Securities Act, and only in
compliance with the terms and provisions of this Agreement; and agrees not to
engage in hedging transactions unless in compliance with the Securities Act


Dated: ______________
       
Signature

 
 
13

--------------------------------------------------------------------------------

 